Exhibit 10.5
FIFTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AGREEMENT
     FIFTH AMENDMENT, dated as of March 31, 2008 (this “Amendment”), to the
Amended and Restated Loan Agreement dated as of August 13, 2002 (the
“Agreement”), among FURMANITE LIMITED (the “Borrower”), FURMANITE WORLDWIDE,
INC. (“Holding”), the financial institutions from time to time party thereto
(the “Banks”) and BANK OF SCOTLAND, as Agent for the Banks (in such capacity,
the “Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower and Holding have requested that Furmanite
International Finance Limited, a company organized under the laws of England and
a wholly owned Subsidiary of Holding (“FIFL”), be permitted to make borrowings
under the Agreement (the “Transaction”);
     WHEREAS, the Borrower and Holding have also requested that several other
amendments be made to the Agreement;
     WHEREAS, subject to the terms and conditions set forth herein, the Agent
has agreed to permit FIFL to make borrowings under the agreement and the parties
have agreed to amend the Agreement as set forth herein;
     NOW, THEREFORE, it is agreed:
     Section 1. Definitions. Terms used in this Amendment which are defined in
the Agreement shall have the meanings specified therein (unless otherwise
defined herein).
     Section 2. Amendments. Upon the Amendment Effective Date (as defined in
Section 3 below):
     2.1 The Loans. Section 2.1(b) of the Agreement is amended by deleting
Section 2.1(b) in its entirety and substituting, in lieu thereof, the following
Section 2.1(b):
     (b) Subject to the terms and conditions set forth herein, each Bank
severally agrees at any time and from time to time during the Commitment Period
to make loans to the Borrower or FIFL (each a “Revolving Credit Loan” and
collectively, the “Revolving Credit Loans”) up to its Revolving Credit Loan
Commitment; provided that, on the date of the making of any Revolving Credit
Loan (and after giving effect thereto), the aggregate principal amount of
Revolving Credit Loans outstanding on such date (plus the aggregate amount (or
Dollar Equivalent thereof) of all LC Obligations on such date) shall not exceed
the Total Revolving Credit Loan Commitment then in effect. During the Commitment
Period, the Borrower or FIFL may utilize the Revolving Credit Loan Commitments
by borrowing, prepaying the Revolving Credit Loans in whole or in part without
premium or penalty (except as otherwise provided by Section 3-11), and
reborrowing, all in accordance with the terms and conditions hereof. Revolving
Credit Loans shall be made from each Bank pro rata on the basis of the Revolving
Credit Loan

 



--------------------------------------------------------------------------------



 



Commitment of such Bank. Except as otherwise provided in this Agreement or the
Notes, the Borrower and FIFL promise to pay to the Banks all outstanding
Revolving Credit Loans on the Maturity Date together with accrued interest
thereon determined in accordance with the terms of this Agreement or the Notes
and as shown in records made in accordance with manual, computerized, electronic
or other record-keeping systems used from time to time by the Banks.
     2.2 Notice of Borrowing. Section 2.1(e) of the Agreement is amended by
deleting Section 2.1(e) in its entirety and substituting, in lieu thereof, the
following Section 2.1(e):
     (e) The amounts payable by the Borrower and FIFL at any time hereunder and
under the Notes to each Bank shall be a separate and independent debt and
(subject to the provisions of Section 9) each Bank shall be entitled to protect
and enforce its rights arising out of this Agreement and its Notes (or either of
them), and it shall not be necessary for any other Bank or the Agent to consent
to, or be joined as an additional party in, any proceedings for such purposes,
it being understood (x) that no Bank (other than the Agent) may seek to realize
upon any security or Collateral nor seek to enforce any Guarantee Agreement or
other Security Document or the obligations of any Person under any of the other
Loan Documents without the consent of the Required Banks and (y) that such
rights and remedies may be exercised by the Agent for the benefit of the Banks
upon the terms of such Loan Documents and this Agreement and (z) the Banks shall
be entitled to enforce their respective claims in respect of the Revolving
Credit Loans under this Agreement or the Notes and any defect, defence to
enforceability, limitation, imperfection or invalidity of the Notes shall not
impair or restrict the right of the Banks to enforce their respective claims in
respect of the Revolving Credit Loans under this Agreement or affect the
enforceability of this Agreement and the Borrower and FIFL hereby irrevocably
and unconditionally agree to indemnify and keep indemnified the Banks against
any loss or liability arising from any defect, defence to enforceability,
limitation, imperfection or invalidity of the Notes or any unenforceability of
this Agreement arising therefrom.
     2.3 Notice of Borrowing. Section 2.2(a) of the Agreement is amended by
deleting Section 2.2(a) in its entirety and substituting, in lieu thereof, the
following Section 2.2(a):
     (a) The Borrower, for itself or as agent for FIFL, shall give at least four
Business Days’ prior written notice (a “Notice of Borrowing”) to the Agent of
the date (which shall be a Business Day during the Commitment Period) of each
proposed borrowing hereunder (the “Borrowing Date”). Such notice shall specify
(subject to the provisions of this Agreement) (i) the Borrowing Date, (ii) the
total amount of the proposed borrowing, expressed in Dollars, which shall be in
a minimum amount of $500,000 if a Base Rate (US) Loan and $500,000 if a Libor
Loan (or, if greater, in integral multiples of $100,000 in each case) provided
that the aggregate principal amount of such borrowing must equal or be less than
the Unutilized Revolving Commitments (after giving effect to all other Notices
of Borrowings for Revolving Credit Loans and Issuance Requests pending at such
time) at such time, (iii) whether such borrowing is by the Borrower or FIFL
(iv) the Type of Loan which such borrowing will initially be, (v) whether such
Loan will be a Libor Loan or a Base Rate (US) Loan and, if a Libor Loan,

2



--------------------------------------------------------------------------------



 



the requested Interest Period therefor, (vi) [intentionally deleted], and (vii)
[intentionally deleted]. Notwithstanding the foregoing, however, Base Rate
(US) Loans may be made upon two Business Days’ telephone notice, Closing Office
Time, by the Borrower to the Agent (confirmed as soon as possible thereafter in
writing). Unless otherwise agreed to by the Agent and the Borrower, the Notice
of Borrowing for all Loans after the Closing Date shall be substantially in the
form of Exhibit A hereto.
     2.4 The Notes. Exhibit B to the Agreement is amended by deleting said
Exhibit B and substituting, in lieu thereof, Exhibit B attached to this
Amendment. Section 2.3 of the Agreement is amended by deleting Section 2.3 in
its entirety and substituting, in lieu thereof, the following Section 2.3:
          Section 2.3. The Notes.
     (a) The obligations of the Borrower and, FIFL to pay the principal of, and
interest on, the Revolving Credit Loans of each Bank shall be evidenced by a
promissory note of the Borrower and FIFL payable to the order of such Bank
substantially in the form of Exhibit B hereto (as such-note may be from time to
time be amended, supplemented, restated or otherwise modified, a “Revolving
Credit Note”).
     (b) The Revolving Credit Notes are entitled to the benefits of this
Agreement and shall be secured by the Security Documents.
     (c) The principal amount of all Revolving Credit Loans of each Bank
outstanding from time to time, and interest accrued thereon, shall be recorded
on the records of such Bank and, prior to any transfer of, or any action to
collect, its Revolving Credit Note, the unpaid principal amount of the Revolving
Credit Loans evidenced thereby shall be endorsed on the reverse side of such
Revolving Credit Note, together with the date of such endorsement and the date
to which interest has been paid; any failure to make such endorsement and
provide such other information, however, shall not affect the obligations of the
Borrower or FIFL hereunder or under the Notes. The obligations of the Borrower
and FIFL to pay principal and interest in respect of each Revolving Credit Note
shall be limited to the unpaid principal amount of the Revolving Credit Loans
evidenced thereby and unpaid interest accrued for the periods during which such
Loans are outstanding.
     2.5 Mandatory Prepayments of Revolving Credit Loans. Section 2.5(a) of the
Agreement is amended by deleting Section 2.5(a) in its entirety and
substituting, in lieu thereof, the following Section 2.5(a):
     (a) The Borrower and FIFL shall prepay the Revolving Credit Loans on any
day and on the effective date of any reduction or termination in the Total
Revolving Credit Loan Commitment hereunder to the extent that the aggregate
principal amount of such Loans on such date shall exceed the amount equal to
(x) the amount of the Total Revolving Credit Loan Commitment in effect on such
date less (y) the Dollar Equivalent of the LC Obligations at such time; if the
Total Revolving Credit Loan Commitment is terminated in full, then the Borrower
and FIFL shall immediately prepay in full the

3



--------------------------------------------------------------------------------



 



aggregate outstanding principal amount of all Revolving Credit Loans. Repayments
pursuant to this Section shall first be made against (to the extent available)
outstanding Revolving Credit Loans which are Libor Loans having an Interest
Period ending on the date of such repayment, then to Base Rate (US) Loans, as
directed by the Borrower and FIFL by written (or telephonic, promptly confirmed
in writing) notice to the Agent or, in the absence of such direction, by the
Agent.
     2.6 Rate of Interest. Section 3.1 of the Agreement is amended by deleting
Section 3.1 in its entirety and substituting, in lieu thereof, the following
Section 3.1:
     3.1 Rate of Interest. The Borrower and FIFL agree to pay interest in
respect of the unpaid principal amount of each Loan from time to time
outstanding from. the date the proceeds thereof are made available to the
Borrower or FIFL until maturity (whether by acceleration or otherwise) at the
following interest rates: (i) each Libor Loan, at a rate per annum for each
Interest Period applicable thereto equal to (x) LIBOR for such Interest Period
plus (y) the Eurocurrency Differential, and (ii) each Base Rate (US) Loan, at a
rate per annum equal to (x) the Base Rate (US), such rate to change as and when
such Base Rate (US) changes, plus (y) the Base Rate (US) Differential.
     2.7 Interest Payment Dates. Section 3.2 of the Agreement is amended by
deleting Section 3.2 in its entirety and substituting, in lieu thereof, the
following Section 3.2:
     3.2 Interest Payment Dates. Interest on and prior to maturity in respect of
each Loan shall be payable in arrears (i) if such Loan is (x) a Libor Loan, on
the last day of each Interest Period applicable thereto and, if such Interest
Period is longer than three months, at the end of each three-month interval
within such Interest Period or (y) a Base Rate (US) Loan, on the last Business
Day of each calendar quarter after the making thereof and on the last day of any
Interest Period applicable thereto, (ii) upon any prepayment or repayment of
such Loan in full (to the extent accrued on the amount prepaid or repaid) and
(iii) at maturity (whether by acceleration or otherwise). The Agent shall
endeavor to notify the Borrower and FIFL prior to each such interest payment
date of the amount to be paid by the Borrower and FIFL on such date, but no
failure by the Agent to do so shall in any way affect the obligations of the
Borrower and FIFL hereunder to timely pay the full amount of interest due when
due; however, no such amount paid in reliance on such a notice, or paid in
accordance with the good faith calculations of the Borrower and FIFL in the
absence of such a notice, shall constitute an Event of Default under Section 9.1
unless the Borrower and FIFL shall fail to timely pay the full amount of any
further adjustment as may be appropriate pursuant to notice to the Borrower and
FIFL from the Agent.
     2.8 Obligations. Annex I of the Agreement is amended by deleting the
definition of “Obligations” and substituting, in lieu thereof, the following
definition of “Obligations”:
     “Obligations” shall mean all obligations of the Borrower, Holding, FIFL and
each of the other Loan Parties with respect to the repayment or performance

4



--------------------------------------------------------------------------------



 



of any obligations (monetary or otherwise) arising under or in connection with
this Agreement and each other Loan Document.
     Section 3. Conditions Precedent. The amendments provided for by this
Amendment shall become effective on the date (the “Amendment Effective Date”) on
which the following conditions precedent shall satisfied to the satisfaction of
the Agent or waived in writing by the Agent in its sole discretion:
     3.1 Default etc. As of the Amendment Effective Date, (a) there shall exist
no Default or Event of Default, (b) all representations and warranties made by
the Borrower and Holding in this Amendment, the Agreement or in the other Loan
Documents or otherwise made by the Borrower or Holding in writing in connection
herewith or therewith shall be true and correct in all respects with the same
effect as though such representations and warranties had been made at and as of
such time except to the extent such representations and warranties were made
only as of a specific date, and (c) each of the Borrower and Holding shall have
performed all obligations and agreements and complied with all covenants and
conditions required by this Amendment, the Agreement and the other Loan
Documents to be performed or complied with by it prior to or as of such time.
     3.2 Documents. The Agent shall have received the following documents, each
executed and delivered by each of the parties thereto:
     (a) this Amendment; and
     (b) a Sixth Amended and Restated Promissory Note.
     3.3 Proceedings and Documents. All corporate and legal proceedings and all
documents in connection with the transactions contemplated by this Amendment
shall be satisfactory in form and substance to the Agent, and the Agent shall
have received all information and copies of all documents which the Agent may
have reasonably requested in connection with the transactions contemplated by
this Amendment, such documents where appropriate to be certified by proper
corporate officials or Government Authorities.
     3.4 Approvals and Consents. All orders, permissions, consents, approvals,
licenses, authorizations and validations of, and filings, recordings and
registrations with, and exemptions by, any Government Authority, or any other
Person, required to authorize or required in connection with the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby by the Borrower and Holding shall have been obtained.
     3.5 Fees and Expenses. All reasonable legal fees and expenses (through the
Amendment Effective Date) of the Agent’s US, UK and other local or special
counsel in connection with the transactions contemplated by this Amendment shall
have been paid in full.
     Section 4. Representations,Warranties and Covenants.
     (a) Each of the Borrower and Holding hereby represents and warrants to the
Agent and the Banks that as of the date hereof (a) there exists no Default or
Event of Default, (b) all representations and warranties made by the Borrower
and Holding in this Amendment, the

5



--------------------------------------------------------------------------------



 



Agreement or in the other Loan Documents or otherwise made by the Borrower or
Holding in writing in connection herewith or therewith are true and correct in
all respects with the same effect as though such representations and warranties
had been made at and as of such time except to the extent such representations
and warranties were made only as of a specific date, and (c) each of the
Borrower and Holding has performed all obligations and agreements and complied
with all covenants and conditions required by this Amendment, the Agreement or
in the other Loan Documents to be performed or complied with by it prior to or
as of such time.
     (b) The Borrower and Holding hereby represent and warrant to the Agent and
the Banks that FIFL does not presently and will not at any time in the future
have any assets or liabilities other than intercompany loans evidenced by the
Intercompany Note and does not presently will not at any time in the future
engage in any business other than intercompany financings.
     Section 5. Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect. All references to the Agreement in any
other document or instrument shall be deemed to mean the Agreement as amended by
this Amendment. This Amendment shall not constitute a novation of the Agreement,
but shall constitute an amendment thereof.
     Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.
     Section 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[rest of page left intentionally blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

                  FURMANITE LIMITED
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
           
 
  Name:
Title:   Howard C. Wadsworth
Director    
 
                FURMANITE WORLDWIDE, INC.
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
           
 
  Name:
Title:   Howard C. Wadsworth
Vice President    
 
                FURMANITE INTERNATIONAL FINANCE LIMITED
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
           
 
  Name:
Title:   Howard C. Wadsworth
Director    
 
                BANK OF SCOTLAND, in its capacity as Agent and as a Bank
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

[Signature Page to Fifth Amendment]

